1
2
3
4
5
6
7
8
                      UNITED STATES DISTRICT COURT
9
                     CENTRAL DISTRICT OF CALIFORNIA
10
11
     JOHN LAKE,                           Case No. CV 19-06176 GW (RAO)
12
                      Plaintiff,
13
           v.                             JUDGMENT
14
     R.C. JOHNSON, et al.,
15
                      Defendants.
16
17
18        IT IS ORDERED AND ADJUDGED that this action is dismissed.
19
20   DATED: July 30, 2019
21
22                                   GEORGE H. WU
                                     UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
